DETAILED ACTION
Drawings
The formal drawings filed on 02/27/2020 are acceptable.
Priority
Acknowledgement is made of applicant’s claim to the benefit of an earlier US filing date under 35 U.S.C. 371, as a national stage of application of PCT/CN2019/078556 filed 03/18/2018.
Information Disclosure Statement
The Information Disclosure Statement filed on 8/17/2020 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
s 2 and 25 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
In claim 2, line 5, "the first light emitting layer" has no antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 5, 6, 9-11, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HEO ET AL. (20210036047).
With regard to claim 1, Heo et al. discloses a display panel, comprising: a base substrate 860; a first sub-pixel 852R/Ir disposed on the base substrate 860 and comprising a first light-emitting device 852R configured to emit visible light for display operation; a second light-emitting device 852Ir overlapped with the first light-emitting device 852R in a direction perpendicular to the base substrate 860 and configured to emit infrared light; and a first photosensitive device 852p disposed on the base substrate 860 and configured to sense light obtained after the infrared light is reflected. Note figure 8 and paragraphs 0095-0105 of Heo et al.
With regard to claim 2, Heo et al. discloses that the first light-emitting device 852R comprises a first emission layer 1130, a first electrode 1120 and a second electrode 1160; the second light-emitting device 852Ir comprises a second light emitting layer 1150; and the first electrode 1120, the first light emitting layer 1130, the second light emitting layer 1150 and the second electrode 1160 are sequentially stacked in the direction perpendicular to the base substrate 860. Note figure 11 and paragraphs 0118-0120 of Heo et al.
With regard to claim 3, Heo et al. discloses that the first light-emitting device 852R emits red light.  
With regard to claim 4, Heo et al. discloses that the first sub-pixel 852R/Ir further comprises a first transistor 1272a-b electrically connected with the first light-emitting device 852R; and the display panel further comprises a first light-absorbing layer L3 which is disposed on one side of the first transistor 1272a-b away from the base substrate 860 and configured to absorb the infrared light to reduce irradiation of the infrared light to the first transistor 1272a-b. Note figure 12.
With regard to claim 5, Heo et al. discloses that the first light-absorbing layer L3 is disposed between the first transistor 1272a-b and the first light-emitting device 852R and comprises a first through hole; and the first transistor 1272a-b is electrically connected with the first light-emitting device 852R via the first through hole.  
With regard to claim 6, Heo et al. discloses: a first insulation layer L4 disposed between the first transistor 1272a-b and the first light-absorbing layer L3, wherein the first insulation layer L4 comprises a second through hole which is communicated with the first through hole to allow the first transistor 1272a-b to be electrically connected with the first light-emitting device 852R  
With regard to claim 7, Heo et al. discloses a second transistor 1271a-b connected with the first photosensitive device 852p, wherein the first insulation layer L4 further comprises a third through hole through which the second transistor 1271a-b is electrically connected with the first photosensitive device 852p.  
With regard to claim 8, Heo et al. discloses that in the direction perpendicular to the base substrate 860, the first photosensitive device 852p is disposed on one side of the first light-emitting device 852R close to the base substrate 860.  
With regard to claim 9, Heo et al. discloses that the first light-absorbing layer L3 comprises a first opening; and the first photosensitive device 852p is at least partially overlapped with the first opening in the direction perpendicular to the base substrate 860 to receive, through the first opening, the light obtained after the infrared light is reflected.  
With regard to claim 11, Heo et al. discloses that in the direction perpendicular to the base substrate 860, the first photosensitive device 852p is disposed on one side of the first light-emitting device 852R away from the base substrate 860.  
With regard to claim 12, Heo et al. discloses a second light-absorbing layer and a second transistor 1271a-b connected with the first photosensitive device 852p, wherein the second light-absorbing layer is disposed between the second light-emitting device 852Ir and the first photosensitive device 852p and configured to absorb the infrared light to reduce irradiation of the infrared light to the first photosensitive device 852p.  
With regard to claim 13, Heo et al. discloses a second sub-pixel 852B adjacent to the first sub-pixel 852R/Ir, wherein the first photosensitive device 852p is disposed between the first sub-pixel 852R/Ir and the second sub-pixel 852B.  
With regard to claim 14, Heo et al. discloses a second photosensitive device and a third sub-pixel adjacent to the first sub-pixel 852R/Ir, wherein the second photosensitive device is disposed between the first sub-pixel 852R/Ir and the third sub-pixel and configured to sense the light obtained after the infrared light is reflected.  
With regard to claim 15, Heo et al. discloses that the wavelength range of the infrared light is 760nm -9µm.  
With regard to claim 21, Heo et al. discloses that the second light-emitting device 852Ir share a drive circuit with the first light-emitting device 852R.  
With regard to claim 22, Heo et al. discloses that the first light-absorbing layer L3 comprises a first opening; and the first photosensitive device 852p comprises a first electrode 1220, a second electrode 1240, and a light detection layer disposed between the first electrode 1220 and the second electrode 1240, the first opening exposes the first electrode 1220 of the first photosensitive device 852p, and the light detection layer and the second electrode 1240 are sequentially provided on the first electrode 1220 141 and above the first light-absorbing layer L3.  
With regard to claim 23, Heo et al. discloses a fourth sub-pixel adjacent to the first sub-pixel 852R/Ir and a storage capacitor, wherein the storage capacitor is disposed between the first sub-pixel 852R/Ir and the fourth sub-pixel and configured to store electrical signals generated by the first photosensitive device 852p.  
With regard to claim 24, Heo et al. discloses that the first photosensitive device 852p comprises a first electrode 1220, a second electrode 1240, and a light detection layer disposed between the first electrode 1220 and the second electrode 1240, the display panel further comprises a first lead which is in a same layer with and insulated from the first electrode 1220 and configured to be electrically connected with the second electrode 1240.  
With regard to claim 25, Heo et al. discloses a pixel defining layer which is disposed on the first electrode 1220 of the first light-emitting device 852R and configured to partition light emitting layers of different sub-pixels and configured to partition the light emitting layers of different sub-pixels, the pixel defining layer is provided with a third opening at a position corresponding to the first electrode 1220, and the third opening at least exposes a part of the first electrode 1220, and at least one select from the group consisting of the first light emitting layer 1130 of the first light-emitting device 852R and the second light emitting layer 1150 of the second light-emitting device 852Ir is at least formed in the third opening.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L DICKEY whose telephone number is (571)272-1913.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU, can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/THOMAS L DICKEY/
Primary Examiner, Art Unit 2826